Citation Nr: 0402463	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  96-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to June 
1972.  

This matter originally came before the Board of Veterans 
Appeals (BVA or Board) on appeal from a July 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which ultimately 
granted an increased 10 percent disability evaluation for the 
veteran's paranoid schizophrenia, but denied assignment of a 
disability rating in excess of 10 percent.  The veteran filed 
a timely appeal, and in June 2000, the Board remanded the 
case to the RO for additional development and adjudicative 
action.  The development having been completed to the extent 
practicable, the case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been identified and 
obtained by the RO.  

2.  Paranoid schizophrenia is shown to have demonstrably 
render the veteran totally disabled on a social and 
occupational basis.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for paranoid 
schizophrenia have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.132, 
Diagnostic Code 9203 (1996) (effective prior to November 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural and Factual Background

Historically, service connection for what was originally 
characterized as a neuropsychiatric disorder was established 
by the RO in August 1972.  An initial 10 percent disability 
evaluation was assigned, effective from June 28, 1972.  

In November 1980, the RO reduced the veteran's assigned 
disability evaluation to noncompensable, effective from July 
1, 1974.  In December 1993, the veteran filed a claim for an 
increased rating, contending that his symptoms had increased 
in severity since he was last evaluated.  

The veteran's claim for an increased rating was denied by the 
RO pursuant to rating decisions dated in December 1994 and 
February 1995.  His claim was again denied by the RO in July 
1995 on the basis that while he was shown to have severe 
symptomatology, such was considered to have been due to 
polysubstance abuse and not to the service-connected paranoid 
schizophrenia, per se.  The veteran filed a timely notice of 
disagreement, and this appeal followed.  In June 2000, the 
Board remanded the case back to the RO in order to obtain 
documentation pertaining to incarceration of the veteran, and 
also to undertake any additional development, to include 
scheduling the veteran to undergo a VA rating examination or 
to afford him a personal hearing, if requested.  

Pursuant to the directives contained in the Board's June 2000 
Remand, the veteran was scheduled to undergo VA rating 
examinations on several occasions, and was also scheduled to 
appear before a Hearing Officer at the RO at least twice.  
The veteran failed to report to any of the scheduled 
examinations or hearings.  In any event, in June 2003, the RO 
assigned an increased evaluation of 10 percent, effective 
from December 14, 1993.  He has continued his appeal, 
contending that the severity of his psychiatric disorder 
warrants assignment of a disability evaluation in excess of 
10 percent.  The case is again before the Board.  

VA clinical treatment records dating from November 1993 
through April 2002 disclose that the veteran was seen 
repeatedly on an inpatient and outpatient basis for treatment 
of paranoid schizophrenia and severe polysubstance abuse.  
Records dating from November 1993 through May 1995 show that 
during that period, he was assessed as having Axis V Global 
Assessment of Functioning (GAF) scores ranging from a low of 
30 in December 1993 to a high of 65 in March 1994.  During a 
period of hospitalization in December 1993 and January 1994, 
the veteran was assigned an Axis V GAF score of 40.  

At all other times, from November 1993 to May 1995, the 
treatment records reflect that the veteran's GAF score was 
assessed as 50.  

As a general matter, the veteran was noted to have been 
incarcerated at various points over the course of this appeal 
for actions involving drug possession and distribution, 
theft, and domestic violence.  The clinical treatment records 
show that the veteran would regularly seek admission at a 
local VA medical center (VAMC) when his symptoms would become 
so severe as to preclude him from functioning in society.  
Such episodes were frequent, and were often precipitated by 
polysubstance abuse, according to the treating physicians.  

In addition, he was noted to have ongoing suicidal and 
homicidal ideation.  In December 1993, he was noted to have 
poured gasoline over himself with a hose, and was threatening 
to commit suicide by lighting himself on fire.  He was noted 
to have attempted suicide on a number of other occasions, by 
various means such as overdosing on narcotics, attempting to 
shoot himself with a firearm, self-immolation, and other 
methods.  In March 1994, he was admitted for inpatient 
treatment following such a suicide attempt.  

At that time, he was noted to have been previously admitted 
for treatment on five recent occasions, and had been arrested 
some 50 times for various crimes involving narcotics and 
theft.  He was further noted to have a history of 
experiencing auditory and visual hallucinations, and he was 
reported to have attempted suicide on seven prior occasions 
by various means.  At the time, he indicated that he heard 
voices telling him to kill others and to harm himself.  

In May 1995, he was admitted for treatment following an 
additional suicide attempt in which he reportedly set himself 
on fire.  He was noted to have engaged in spousal abuse at 
some point in the recent past, and was noted to respond to 
command auditory hallucinations.  His participation in a 
conservatorship program was characterized as good, but he 
withdrew from the program due to his common-law wife's 
interference.  

The veteran's wife was noted in the record to have some sort 
of psychiatric disorder also, and was further noted to be 
addicted to methamphetamines.  In any event, he was noted to 
have had a history of multiple inpatient treatment secondary 
to psychotic breaks involving short stabilizing periods.  

Clinical treatment records dating from May 1995 to January 
2001 are not of record.  The veteran was noted to have been 
incarcerated at various points during that period, but the 
actual dates of incarceration do not appear to have been 
determined.  Moreover, the RO does not appear to have sought 
or obtained clinical treatment records dated during that 
period.  He was noted to have been working in construction in 
January 2001, and was noted to have been responding well to 
his psychiatric medications at that time.  

In May 2001, however, he was again found to have an Axis V 
GAF score of 50, but in January 2002, he was characterized as 
non-psychotic, and was not shown to manifest any suicidal or 
homicidal ideation.  He was also noted to have been 
incarcerated in some sort of pre-trial detention from July 
2002 to May 2003, but the disposition of his case or the 
nature of the alleged crime is unknown.  

The record reflects that the veteran had been scheduled to 
undergo VA rating examinations in October 1998, May 2002, and 
November 2002, and was scheduled to appear before a Hearing 
Officer at personal hearings in May 2003 and June 2003.  He 
failed to report to any of the scheduled examinations or 
hearings at the appointed times.  He variously claimed not to 
have received notice of the scheduled examinations and 
hearings, but there is no indication of record that any of 
the notice letters were undelivered or were otherwise 
returned to the RO as undeliverable.  

A statement dated in May 2003 was received from JW 
(initials), who claimed to have been the veteran's designated 
power of attorney.  Mr. JW claimed that the veteran was then 
presently incarcerated, and was then undergoing psychiatric 
treatment in prison.  It does not appear that any of the 
alleged prison treatment records were sought or obtained by 
the RO.  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under the regulations governing evaluations pertaining to 
paranoid schizophrenia which were in effect when the veteran 
filed his claim, a 10 percent evaluation was assigned for 
mild impairment of social and industrial adaptability.  A 30 
percent evaluation was assigned for definite impairment of 
social and industrial adaptability.  Assignment of a 50 
percent evaluation was contemplated for considerable 
impairment of social and industrial adaptability.  

For assignment of a 70 percent evaluation, the regulation 
contemplated lesser symptomatology than that required for 
assignment of a 100 percent disability rating, but such was 
to be of sufficient severity as to produce severe impairment 
in social and industrial adaptability.  

Assignment of a 100 percent evaluation was contemplated for 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for paranoid schizophrenia are now 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9203 (2003).  

As a general matter, when the law or regulations change 
during the pendency of an appeal, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  As the veteran filed the original claim on which 
this appeal is based prior to November 7, 1996, his claim 
must be evaluated under both the former and the revised 
criteria.  However, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. 
§ 5110(g) (West 2002).  

Therefore, the Board must evaluate the veteran's claim for an 
increased rating from November 7, 1996, under both the former 
and the current regulations in the VA Rating Schedule in 
order to ascertain which version is more favorable to his 
claim.  

As noted, paranoid schizophrenia is currently evaluated under 
the provisions set forth at 38 C.F.R. § 4.130, Diagnostic 
Code 9403 (2003).  Pursuant to those criteria, a 10 percent 
evaluation is assigned for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  

Assignment of a 30 percent evaluation is contemplated where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent evaluation is predicated upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is contemplated where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent danger of hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2003).  



The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  [citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition 1994 (DSM-IV).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 91995); also cited in Richard v. 
Brown, 9 Vet. App. 266 (1996).  

Under the criteria found in DSM-IV, a GAF score of 30 is 
suggestive of a psychiatric disorder manifested by behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home, or friends).  

A GAF score of 40 is suggestive of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF score of 50 is indicative of a psychiatric disorder 
manifested by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF score of 65 is suggestive of a psychiatric disorder 
manifested by some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

The Rating Schedule also provides that when evaluating a 
psychiatric disorder, the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered, and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
the evaluation must also consider the level of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  See 38 C.F.R. § 4.126 (2003).  

Further, the Board observes that the words "slight," 
"moderate," and "severe" as used in the various diagnostic 
codes are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2003).  

It should also be noted that the use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be considered in arriving at a 
decision regarding an increased rating.  See 38 C.F.R. 
§§ 4.2, 4.6 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
evaluation in excess of 10 percent for paranoid schizophrenia 
has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993.


Increased Rating

As a preliminary matter, the Board observes that the 
symptomatology associated with the veteran's service-
connected paranoid schizophrenia and his nonservice-connected 
polysubstance abuse provides a very mixed disability picture 
regarding the extent to which the service-connected 
disability impairs his social and occupational functioning.  
The objective medical evidence discloses that his frequent 
episodes of inpatient treatment were precipitated by heavy 
drug use, and that after a stabilization period, he was 
discharged from the VAMC.  Nonetheless, other than one 
instance in which he was noted to have been employed in a 
construction business in January 2001, he was generally shown 
to have been unemployed and frequently homeless.  

The Board notes that although the veteran's Axis V GAF scores 
ranged from a high of 65 to a low of 30, he was most often 
assessed as having a GAF score of 50, which as noted, is 
representative of serious symptoms of a psychiatric 
disability.  In this case, the veteran was noted to have 
attempted suicide on numerous occasions, and the Board finds 
that as a general matter, the act of pouring gasoline or 
other flammable liquid over oneself and attempting self-
immolation, is clearly indicative of a psychiatric disability 
picture of greater severity than reflected by a 10 percent 
evaluation.  

The Board observes that the RO denied the veteran's claim for 
an evaluation in excess of 10 percent on the basis that his 
severe symptoms were the result of polysubstance abuse rather 
than paranoid schizophrenia, per se.  The Board further 
observes, however, that while a strong polysubstance abuse 
component was clearly present, it was not clearly 
distinguished from the service-connected disability.  

The Board observes that when it is not possible to separate 
the effects of the service-connected disability from a 
nonservice-connected disability, 38 C.F.R. § 3.102 (2003) 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, the Board finds that to the extent that the 
veteran's polysubstance abuse can be considered to be a 
disability, it has not been sufficiently distinguished from 
the veteran's service-connected paranoid schizophrenia in 
order to be able to determine the degree of functional 
impairment resulting exclusively from the service-connected 
disability.  Accordingly, the Board will not attempt here to 
differentiate the veteran's symptomatology associated with 
polysubstance abuse and paranoid schizophrenia.  

In this case, the veteran has been shown to be substantially 
unable to obtain or retain employment, and has been shown to 
be incapable of sustaining himself on his own apart from 
illegal activities such as drug distribution.  The Board 
recognizes that the veteran has not reported for any 
scheduled VA rating examinations over the course of this 
appeal, and that the clinical treatment records reflect a gap 
from May 1995 to January 2001 in which he was not shown to 
have received VA treatment.  

The records do show, however, that in May 2001, he was again 
assessed as having a GAF score of 50.  The Board has reviewed 
the clinical treatment records in their entirety, and 
concludes that those records show a consistent disability 
picture of an individual with serious psychiatric problems to 
the point at which he constitutes a danger to himself and to 
others.  

The veteran has attempted suicide through self-immolation on 
more than one occasion during the course of this appeal, and 
has been involved in spousal abuse or battery of his common-
law wife for which he has been incarcerated at least once 
during the course of this appeal.  


The Board finds that such behavior, particularly when viewed 
in conjunction with the veteran's demonstrated auditory and 
visual hallucinations, which have been of an ongoing nature 
during the course of this appeal, to be consistent with the 
criteria for assignment of a 100 percent disability 
evaluation under the former rating criteria set forth at 
Diagnostic Code 9203.  In view of the grant of entitlement to 
a total evaluation for paranoid schizophrenia under the 
previous rating criteria, the Board need not explore the 
applicability of the revised criteria for rating psychiatric 
disorders which became effective November 7, 1996.  


ORDER

Entitlement to a 100 schedular evaluation for paranoid 
schizophrenia is granted, subject to the regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



